Citation Nr: 1229191	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

2.  Entitlement to an increased rating greater than 20 percent for residuals of prostate cancer.

3.  Entitlement to an initial rating greater than 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The above February 2011 rating decision granted the Veteran service connection for coronary artery disease, assigning him a 10 percent rating effective May 28, 2010.  Thereafter, a subsequent April 2011 rating decision increased the rating to 30 percent, effective May 28, 2010.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's February 2012 substantive appeal, he failed to indicate whether he wanted a hearing before a member of the Board.  In an April 2012 substantive appeal form (VA Form 9), the Veteran indicated that he wanted a Board hearing at a local VA office before a member or members of the Board.  The Veteran's claim subsequently was certified by the RO to the Board in June 2012.

The Veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. §§ 20.700, 20.703 (2011).  Such request must be received within 90 days from notification of certification of the appeal.  See 38 C.F.R. § 20.1304(a) (2011).  

In this case, the April 2012 statement from the Veteran was received prior to certification of the appeal and notification of that certification.  There is no evidence that subsequent to that statement the Veteran or his representative withdrew the hearing request.  Indeed, in a July 2012 motion the Veteran's representative specifically requested a remand of the claim for a Travel Board hearing.  Therefore, the Veteran is entitled to a local hearing before a member of the Board.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should make arrangements to schedule the Veteran for a local hearing before the Board for the issues of entitlement to service connection for hypertension and increased ratings for coronary artery disease and residuals of prostate cancer.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



